Per Curiam:

The petition for writ of certiorari is granted and the judgment is reversed. Mortensen v. United States, 322 U. S. 369.
The *825Chief Justice, Mr. Justice Douglas, and Mr. Justice Jackson think that the judgment should be affirmed, the Mortensen case being inapplicable for the reasons stated in the opinion of the court below.
Mr. Thomas D. McBride for petitioner.
Solicitor General Fahy, Assistant Attorney General Tom C. Clark, Messrs. Robert S. Erdahl and Irving S. Shapiro for the United States.